Title: To Thomas Jefferson from James Monroe, 12 July 1824
From: Monroe, James
To: Jefferson, Thomas


Dear Sir
Washington
July 12th 1824
I have had the pleasure to receive your favor of the second instant, with one enclosed from Mr Duane, & should be glad for the reasons stated in yours, & the interest you take in his behalf, to place him in some situation, which might afford a subsistence to him and his family. His abuse of me for 4. or 5. years is disregarded; his real standing however, in the community, must be attended to, & that is such, as would expose me to censure if he should be placed in any tract of a marked character. His late claim before Congress I aided, and I caused it then to be made known to him, that I took an interest in his welfare. I saw him afterwards, & intimated the same to him personally; he sought the office, in the treasury dept of 4th auditor, but the feeling of all here, revolted at it. I shall hold him in view, and should any opportunity occur, within the limit stated, be glad to serve him.I regret much that it is not now in my power, to fix any period, at which I may with certainty promise myself the pleasure of seing you. Mrs Monroe’s health is such as not to permit her to undertake the journey, and is also subjected to such occasional unfavorable changes, as to make it difficult for me to leave her for any length of time. It was my intention to have visited Albemarle, more than a month since, but I was prevented by that and other causes. I shall take her to Loudon, in a day or two, where the elevation of the country, & air, resemble, what we have so long profited of, in Albemarle, & should the change prove advantageous to her, I will continue my journey thither. But this is so uncertain, that I must beg of you, not to permit your movement to depend in the slightest degree on mine. Whether I go over at the time suggested or not, I shall endeavour to see you in this autumn, when many concerns foreign & domestic will probably have reached a stage to require the most profound attention, and on which I shall be happy to confer freely with you & Mr Madison.It is represented to us, by the minister from Columbia, that an agent of the French govt, is now on his way to Bogota, with authority to offer to the republic, the acknowledgment of its independance, provided, it will establish a monorchy: to state, that France with make no condition, as to the person to be placd in that station, and would be satisfied with Bolivar, if the people should prefer him. In making this communication, the minister asks by order of his govt, if the proposal should be rejected, & the people adhere to their republican system, and France, & other allied powers, refuse to recognize them, & pursue measures of hostility towards them, what part the UStates would take? would they aid them by taking part in the war? This question will probably be pressd from other quarters, if not from all the new Southern States, & surely none can be of higher importance to ourselves. The British govt, it is fear’d, will act the part in this concern, that it did lately, in regard to Spain & Portugal, with this difference, that seeking the independence of the new States, it may not consent that armies shall be sent there, at least, in the present state, in the hope, that the southern people, will execute their purpose, on condition that their independence is acknowledgd. The attitude which we have to maintain, in this great crisis, is in the highest degree important to the whole civilized world, since we stand alone, with every power beyond the atlantic, against us, & with those on this side, yielding us a very feeble if any Support.with great respect I am dear Sir very sincerely your friend—James Monroe